Exhibit 10.2

SECOND AMENDED AND RESTATED GUARANTY


SECOND AMENDED AND RESTATED GUARANTY, dated as of March 31, 2016 (as amended,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
Altisource Residential Corporation, a Maryland corporation (the “Guarantor”), in
favor of Credit Suisse First Boston Mortgage Capital, LLC (the “Buyer”).


RECITALS


The Guarantor previously made an Amended and Restated Guaranty, dated as of
April 20, 2015 (the “Existing Guaranty”) in favor of the Buyer;


The Guarantor and the Buyer have agreed that the Existing Guaranty be amended
and restated in its entirety on the terms and subject to the conditions set
forth herein;


Pursuant to the Second Amended and Restated Master Repurchase Agreement, dated
as of March 31, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Repurchase Agreement”), among Altisource Residential, L.P. and
ARNS, Inc. (each, a “Seller”, and collectively, the “Sellers”), ARLP Trust and
ARLP Trust 4 (each, a “Trust Subsidiary” and collectively, the “Trust
Subsidiaries”), RESI SFR Sub, LLC (the “SFR Subsidiary”), RESI REO Sub, LLC (the
“REO Subsidiary” and collectively with the Trust Subsidiaries and the SFR
Subsidiary, the “Seller Party Subsidiaries”), the Guarantor and the Buyer, the
Buyer has agreed from time to time to enter into transactions in which each
Seller agrees to transfer to Buyer Purchased Certificates against the transfer
of funds by Buyer, with a simultaneous agreement by Buyer to transfer to a
Seller, as applicable, such Purchased Certificates at a date certain or on
demand, against the transfer of funds by Sellers. Each such transaction shall be
referred to herein as a “Transaction”. It is a condition precedent to the
obligation of the Buyer to enter into Transactions under the Repurchase
Agreement that the Guarantor shall have executed and delivered this Guaranty to
the Buyer.


NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:


1.Defined Terms.


(a)    Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.


(b)    For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of each Seller to the Buyer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Repurchase
Agreement and any other Program Agreements and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all



--------------------------------------------------------------------------------



fees and disbursements of counsel to the Buyer that are required to be paid by a
party to the Transaction pursuant to the terms of the Program Agreements and
costs of enforcement of this Guaranty) or otherwise.


2.    Guaranty.


(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Buyer the prompt and complete payment and performance by any Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.


(b)    The Guarantor further agrees to pay any and all reasonable and documented
expenses (including, without limitation, all reasonable and documented fees and
disbursements of counsel) which may be paid or incurred by the Buyer in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the later of (i) the
termination of the Repurchase Agreement or (ii) the Obligations are paid in
full, notwithstanding that from time to time prior thereto the Sellers may be
free from any Obligations.


(c)    No payment or payments made by the Sellers or any other Person or
received or collected by the Buyer from the Sellers or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.


(d)     Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Buyer on account of Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.


3.    Right of Set-off. The Buyer is hereby irrevocably authorized at any time
following the occurrence of an Event of Default without notice to the Guarantor,
any such notice being hereby waived by the Guarantor, to set off and appropriate
and apply any and all monies and other property of the Guarantor, deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Buyer or any affiliate thereof to or for the credit or the
account of Guarantor, or any part thereof in such amounts as the Buyer may
elect, on account of the Obligations and liabilities of the Guarantor hereunder
and claims of every nature and description of the Buyer against the Guarantor,
in any currency, whether arising hereunder or under the Repurchase Agreement, as
the Buyer may elect, whether or not the Buyer has made any demand for payment
and although such Obligations and liabilities and claims may be contingent or
unmatured. The Buyer shall notify the Guarantor promptly of any such set-off and
the application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer

- 2 -

--------------------------------------------------------------------------------



under this paragraph are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Buyer may have.


4.    Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against any Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from any Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by any Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor in
trust for the Buyer, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Buyer in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Buyer may determine.


5.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against Guarantor, the Buyer may, but
shall be under no obligation to, make a similar demand on any Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from any Seller or any such other guarantor or any release
of any Seller or such other guarantor shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


6.    Guaranty Absolute and Unconditional.


(a)    Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to

- 3 -

--------------------------------------------------------------------------------



have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between the Sellers or
the Guarantor, on the one hand, and the Buyer, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Sellers or the Guarantor with
respect to the Obligations. This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Agreements, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Seller against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Seller or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Seller for the Obligations, or of Guarantor under this
Guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Buyer may, but shall be under no
obligation, to pursue such rights and remedies that they may have against any
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Buyer to pursue such other rights or remedies or to collect any payments
from any Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
each Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor. This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and its successors and assigns
thereof, and shall inure to the benefit of the Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Sellers may be free from any Obligations.


(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:


(i)        Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against the Buyer any claim or defense based upon, an
election of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against any Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against any
Seller, against any other guarantor, or against any other person or security.


(ii)    Guarantor is presently informed of the financial condition of the
Sellers and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of each Seller’s

- 4 -

--------------------------------------------------------------------------------



financial condition, the status of other guarantors, if any, of all other
circumstances which bear upon the risk of nonpayment and that it will continue
to rely upon sources other than the Buyer for such information and will not rely
upon the Buyer for any such information. Absent a written request for such
information by the Guarantor to the Buyer, Guarantor hereby waives its right, if
any, to require the Buyer to disclose to Guarantor any information which the
Buyer may now or hereafter acquire concerning such condition or circumstances
including, but not limited to, the release of or revocation by any other
guarantor.


(iii)    Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Sellers or any other guarantor to
the Buyer, now or at any time and from time to time in the future.


7.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Seller or any substantial part of any Seller’s property, or otherwise, all as
though such payments had not been made.


8.    Payments. Guarantor hereby agrees that the Obligations will be paid to the
Buyer without set-off or counterclaim in U.S. Dollars.


9.    Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, Guarantor agrees that, as between
Guarantor and Buyer, the Obligations may be declared to be due for purposes of
this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against each Seller and
that, in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by Guarantor for purposes of this
Guaranty.


10.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.    Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


12.    No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by
a written instrument pursuant to paragraph 13 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or

- 5 -

--------------------------------------------------------------------------------



Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of the Buyer, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Buyer of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Buyer
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.


13.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.


14.    Notices. Notices by the Buyer to the Guarantor shall be given in
accordance with the Repurchase Agreement.


15.    Jurisdiction.


(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.


16.    Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.


17.    Acknowledgments. Guarantor hereby acknowledges that:


(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

- 6 -

--------------------------------------------------------------------------------



(b)    the Buyer does not have any fiduciary relationship to Guarantor, and the
relationship between the Buyer and Guarantor is solely that of surety and
creditor; and


(c)    no joint venture exists between the Buyer and Guarantor or among the
Buyer, the Sellers and Guarantor.


18.    Amendment and Restatement. The terms and provisions of the Existing
Guaranty shall be amended and restated in their entirety by the terms and
provisions of this Guaranty as of the date hereof. From and after the date
hereof, all references made to the Existing Guaranty in any Program Agreement or
in any other instrument or document shall, without more, be deemed to refer to
this Guaranty.




[Signature pages follow]



- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Altisource Residential Corporation, as Guarantor
By: /s/ Kenneth D. Najour

Name: Kenneth D. Najour
Title: Chief Accounting Officer


Signature Page to the Second Amended and Restated Guaranty